Citation Nr: 1722200	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right hand disability.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from January 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

In September 2015, the Board remanded the Veteran's claims for further development.  In July 2016, the RO granted service connection for a right index finger disability and a right thumb disability, both considered residuals of his right hand disability.  However, the Veteran has not disagreed with the ratings assigned.  As such, these issues are not before the Board.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right hand disability has resulted in muscle atrophy, but has not been shown to result in complete paralysis.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for the Veteran's right hand disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5228, 5229, 5230, 8515 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In July 2008, the Veteran filed a claim for an increased rating for his right hand disability, which was denied by April 2009 and July 2009 rating decisions.  The Board remanded the claim in September 2015 for further development, to include undergoing a VA examination.  The Veteran's dominant hand is his right.

In his April 2010 substantive appeal, the Veteran reported that use of his right hand was severely limited and that he had increased pain.  At the June 2015 hearing, he testified that his right hand disability had worsened, it was harder to use his right hand, and his right hand swelled.

The Veteran is currently rated at 30 percent for his right hand disability under Diagnostic Code 5227-8515.  Under Diagnostic Code 5227, only a noncompensable rating is available. 

Under Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).

Evaluation of ankylosis of the index, long, ring, and little fingers:  (i) If both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the MCP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the MCP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; and (iv) If only the MCP or PIP is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (3).

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (5).

Under Diagnostic Code 5228 for limitation of motion of the thumb, a 20 percent evaluation is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under Diagnostic Code 5229 for limitation of motion of the index or long finger, a 10 percent evaluation is assigned when for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or for extension limited by more than 30 degrees.

Under Diagnostic Code 5230 for limitation of motion of the right or little finger, only a noncompensable rating is available.

Under Diagnostic Code 8515 for paralysis of the median nerve as it pertains to the major extremity, a rating of 30 percent is assigned for moderate incomplete paralysis.  A rating of 50 percent is assigned for severe incomplete paralysis.  A rating of 70 percent is assigned for complete paralysis of the median nerve the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Medical treatment records show that the Veteran has consistently been treated for right hand pain.

The Veteran has undergone multiple VA examinations.  In July 2008, he was afforded a VA examination.  The Veteran reported pain and swelling.  On examination, he was able to oppose his thumb to all digits.  He was able to touch the pad of his index finger to his palm, but his middle, ring, and little fingers had a one cm gap.  He had decreased sensation over his hand scars.  He had decreased sensation in the middle, ring, and little fingers.  A right hand x-ray showed degenerative changes in the fingers.  He was diagnosed with neuropathy of the median nerve to the right middle, ring, and little fingers, and degenerative arthritis.

In March 2009, the Veteran was afforded a VA examination.  He reported that he continued to treat for right hand pain and swelling.  He also reported decreased feeling in the tips of his right middle, ring, and little fingers.  On examination, he had decreased sensation in the middle, ring, and little fingers.  He was able to oppose his thumb to all digits.  He was unable to completely close his hand to have all of his fingers touch the palmar crease with a small gap of 0.5 cm.  A right hand x-ray showed arthritic changes.  He was diagnosed with neuropathy of the median nerve to the right middle, ring, and little finger, and progressive degenerative arthritis.

In December 2009, the Veteran was afforded a VA examination.  He reported a chronic level of discomfort of the right hand.  On examination, he was able to oppose his thumb to all digits.  He had decreased sensation over the middle, ring, and little fingers.  He had notable palpable and visible atrophy of at least a moderate extent.  He had less than 2.5 cm gaps between the fingers and palmar crease.  A right hand MRI showed synovitis, lesions, and swelling.  X-rays of the right hand showed arthritic changes.  He was diagnosed with osteoarthritic and cartilaginous deterioration and mixed sensory loss of the median nerve to the right middle, ring, and little fingers.

In October 2012, the Veteran was afforded another VA examination.  He reported continued pain and increased dysfunction, stating that he stopped working in December 2009.  On physical examination, he had painful motion for all right hand digits.  He was able to oppose the thumb to all digits.  His index, middle, ring, and little fingers all had a 2.5 cm gap or more between the fingertips and the palm.  His index and long finger extension were limited by no more than 30 degrees, but he had painful motion with extension of more than 30 degrees.  Repetitive use testing resulted in no additional limitation of motion.  He did not have ankylosis of the thumb or fingers.

In March 2016, the Veteran was afforded a VA examination.  He reported constant pain, stiffness, and limited use of his right hand, stating that his hand always felt numb and that he was unable to feel hot or cold.  On examination, he had a 1 cm gap between his thumb and the fingers.  He had a 3 cm gap between the crease of the hand and the index and long fingers.  He had pain and tenderness of the right hand.  Repetitive use testing resulted in no additional limitation of motion.  He had reduced 3/5 right hand strength with muscle atrophy.  He had no right hand ankylosis.  The examiner indicated that the Veteran had moderate right hand numbness and mild right hand intermittent pain.  He had decreased hand sensation.  The examiner indicated that he had moderate incomplete paralysis of the median nerve.

For a rating in excess of 30 percent for a disability in the dominant right hand under Diagnostic Codes 5228, 5229, and 5230, the evidence must show a gap of more of 5.1 cm between the thumb and the crease of the palm, a gap of 2.5 cm between the fingertip of the index finger and the crease of the palm, or a gap of 2.5 cm between the fingertip of the middle finger and the crease of the palm, which would result in a 40 percent combined rating.  However, at the March 2016 VA examination, Veteran only had a 1cm gap between his thumb and fingers.  As such, a higher rating is not available under these Diagnostic Codes. 

For a rating in excess of 30 percent for a disability in the dominant right hand under Diagnostic Code 8515, the evidence must show severe incomplete paralysis or complete paralysis of the median nerve.  At the March 2009 examination, the Veteran was unable to completely close his hand.  At the December 2009, the examiner reported that the Veteran had notable palpable and visible atrophy.  The March 2016 VA examiner also noted atrophy.  Although the March 2016 VA examiner indicated that the Veteran's right hand disability resulted in moderate findings, the Veteran showed muscle atrophy and was unable to close his hand, which are elements the rating schedule includes as elements of complete paralysis.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
Here, the Veteran's right hand disability is shown to cause some of the elements of complete paralysis, but they totally of these symptoms belies the awarding of such a rating.  However, the presence of symptoms such as atrophy make it clear that the disability is more than moderate in severity.

Based on the evidence of record, a rating 50 percent is warranted for the Veteran's right hand disability as he had had visible muscle atrophy and was unable to make a fist.  However, the medical records do not establish findings consistent with a 70 percent rating.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the October 2012 and March 2016 VA examiners noted that repetitive motion test resulted in no additional limitation of motion or increased gap spaces of his right hand fingers.  Thus, greater ratings are not warranted under DeLuca.  That is, pain has not been shown to be so functionally limiting that the Veteran effectively had complete paralysis of the median nerve.

Accordingly, a schedular rating of 50 percent, but no higher, for the Veteran's right hand disability is granted.


ORDER

A rating of 50 percent for a right hand disability is granted, subject to the provision governing the award of monetary benefits.



REMAND

The Veteran asserts that he is unable to work due to his service-connected right hand disability.  He reported he last worked full-time in December 2009 due to pain and swelling in his right hand.  He reported that no matter how minor, any type of use causes pain and swelling.  The Veteran has been awarded Social Security Administration (SSA) disability based in part on his right hand disability.

In this decision, the Veteran has been assigned a higher rating for his right hand, which allows him to satisfy the threshold for TDIU on a schedular basis. See 38 C.F.R. § 4.16(a).

Given this change in rating circumstances, the AOJ should adjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim for TDIU, to include as appropriate referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's disability picture warrants the assignment of a TDIU on an extraschedular basis.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


